DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 19 November 2020 has been entered.  Claims 2-10 have been cancelled and claims 13-21 are new.  Claims 12-21 are pending. 
The previous rejections of claims 2-10 and 12 under 35 U.S.C. 103 as being unpatentable over Shaffner et al. (EP 1 967 081 A1) in view of Capeding et al. (“Research Lutein-fortified infant formula fed to healthy term infants: evaluation of growth effects and safety” – Nutrition Journal, 2010, 9:22, pp. 1-9) and under 35 U.S.C. 112 (b) have been withdrawn in light of Applicant’s amendment and remarks filed 19 November 2020. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett-Reis et al. (US 7,829,126) in view of Leuenberger et al. (WO 2008/098694).
Regarding claims 12-15 and 18-21, Barrett-Reis et al. disclose a powdered infant formula comprising lutein, docosahexanoic acid, fat, protein, carbohydrate, vitamins and minerals (Abstract, C8/L18-29).  Barrett-Reis et al. disclose the powdered infant formula composition promotes retinal health and vision development in infants (Abstract, C7/L35-39).
While Barrett-Reis et al. et al. disclose a powdered infant formula composition comprising lutein, the reference is silent with respect to a powderous lutein composition comprising a matrix of at least one hydrocolloid and an inner phase comprising lutein.
Leuenberger et al. teach a powder containing particles of lutein, a polysaccharide and an adjunct ingredient (pages 1-4).  Leuenberger et al. teach that the lutein powder would comprise from about 0.7% to about 30% by weight lutein and about 65% to about 93% by weight polysaccharide (assuming all moisture is lost in drying and that the composition comprises 2% antioxidant as an adjunct ingredient – page 3/paragraphs 4 and 5, page 4/paragraph 2).
Leuenberger et al. teach that the lutein powder may comprise an adjunct ingredient selected from one or more of the following groups: diluents, antioxidants and triglycerides (p. 
Leuenberger et al. teach the particles of lutein are obtained by: (a) providing an aqueous solution of a polysaccharide, lutein and adjunct ingredients; (b) heating the aqueous solution at a temperature of 40º-80ºC for a time to ensure complete dissolution of the polysaccharide; (c) milling the heated aqueous solution in a ball mill at a temperature of 40º-60ºC; and (d) drying the milled aqueous solution by spray-drying to obtain a powder of lutein particles (pages 1-5). 
Leuenberger et al. teach that the lutein powder is intended to be added to a beverage powder (page 6/paragraph 1).  Leuenberger et al. teach that the lutein powder does not have any noticeable coloring effect on the end product (e.g. reconstituted beverage powder – page 1/paragraph 4).  
	Leuenberger et al. teach that the term “polysaccharide” includes acacia gum, pectins, celluloses, cellulose derivatives, and/or modified polysaccharides (i.e. hydrocolloid, p. 2/paragraph 4).
	Leuenberger et al. teach milling the heated aqueous solution to obtain particles having mean particles size in the range of from about 0.6 µm to about 1.4 µm.  Leuenberger et al. does not teach particles having an average particle size of 10 µm to 150 µm and an inner lutein phase of 3.02 µm to 30 µm.
	 However, Leuenberger et al. teach that the desired mean particle size is achieved by adjusting the ball mill parameters including rotor speed, means residence time in the mill, material and size of the milling beads and load of the mill (page 4/paragraph 7).  Leuenberger et 
	Note, given Leuenberger et al. teach combining the ingredients and vigorously mixing (i.e. ball mill) substantially similar to the process used to make the claimed lutein particles (i.e. homogenizing), one of ordinary skill in the art would expect that the lutein would be encapsulated by the polysaccharide (i.e. form an inner core).  
	Barrett-Reis et al. and Leuenberger et al. are combinable because they are concerned with the same field of endeavor, namely, beverage powders comprising lutein.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have used the lutein powder of Leuenberger et al in the infant formula powder of Barrett-Reis et al. to assure that the lutein would not contribute color to the reconstituted infant formula powder. 
	Regarding claims 16 and 17, modified Barrett-Reis et al. disclose all of the claim limitations as set forth above.  Given Leuenberger et al. teach polysaccharides, the composition does not have to include modified polysaccharide or gum.  



Response to Arguments
Applicants’ arguments with respect to claims 2-10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796